 
Exhibit 10.1
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 


 
CREDIT AGREEMENT
 


Dated as of October 30, 2007


Between


NATIONAL HEALTHCARE CORPORATION


and


BANK OF AMERICA, N.A.


$75,000,000




 
 
 
 
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------





TABLE OF CONTENTS


Section
     
Page
         
Article 1. DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01    Defined Terms
1
 
1.02    Other Interpretive Provisions
 
15
 
1.03    Accounting Terms
   
15
 
1.04    Rounding
   
16
 
1.05    References to Agreements and Laws
 
16
 
1.06    Times of Day
   
16
 
1.07    Letter of Credit Amounts
   
16
Article 2. THE COMMITMENT AND CREDIT EXTENSIONS
16
 
2.01    Loans
   
16
 
2.02    Borrowings, Conversions and Continuations of Loans
17
 
2.03    Letters of Credit
   
18
 
2.04    Prepayments
   
23
 
2.05    Termination or Reduction of Commitment.
23
 
2.06    Repayment of Loans
   
24
 
2.07    Interest.
       
2.08    [Reserved]
   
24
 
2.09    Computation of Interest and Fees
 
24
 
2.10    Evidence of Debt
   
25
 
2.11    Payments Generally
   
25
 
2.12    Extension of Maturity Date
 
25
Article 3. TAXES, YIELD PROTECTION AND ILLEGALITY
26
 
3.01    Taxes
   
26
 
3.02    Illegality
   
27
 
3.03    Inability to Determine Eurodollar Rate
 
27
 
3.04    Increased Cost and Reduced Return; Capital Adequacy
27
 
3.05    Funding Losses
   
28
 
3.06    Requests for Compensation
 
28


--------------------------------------------------------------------------------






 
3.07    Survival
   
29
Article 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
29
 
4.01    Conditions of Initial Credit Extension
 
29
 
4.02    Conditions to all Credit Extensions
 
30
Article 5. REPRESENTATIONS AND WARRANTIES
 
31
 
5.01    Existence, Qualification and Power; Compliance with Laws
31
 
5.02    Authorization; No Contravention
 
31
 
5.03    Governmental Authorization; Other Consents
   
5.04    Binding Effect
   
32
 
5.05    Financial Statements; No Material Adverse Effect
32
 
5.06    Litigation
   
32
 
5.07    No Default
   
33
 
5.08    Ownership of Property; Liens
 
33
 
5.09    Environmental Compliance
 
33
 
5.10    Insurance
   
33
 
5.11    Taxes
   
33
 
5.12    ERISA Compliance
   
33
 
5.13    Subsidiaries
   
34
 
5.14    Margin Regulations; Investment Company Act
34
 
5.15    Disclosure
   
34
 
5.16    Compliance with Laws
   
35
 
5.17    Intellectual Property; Licenses, Etc
 
35
 
5.18    Certain Subsidiaries
   
35
Article 6. AFFIRMATIVE COVENANTS
 
35
 
6.01    Financial Statements
   
35
 
6.02    Certificates; Other Information
   
36
 
6.03    Notices
   
37
 
6.04    Payment of Obligations
   
37
 
6.05    Preservation of Existence, Etc
 
38
 
6.06    Maintenance of Properties
38
           
6.07    Maintenance of Insurance
 
38


ii

--------------------------------------------------------------------------------






 
6.08    Compliance with Laws
   
38
 
6.09    Books and Records
   
38
 
6.10    Inspection Rights
   
39
 
6.11    Use of Proceeds
   
39
 
6.12    Additional Guarantors
   
39
 
6.13    Termination of Commitment and Prepayment
39
Article 7. NEGATIVE COVENANTS
 
39
 
7.01    Liens
   
39
 
7.02    Investments
   
41
 
7.03    Indebtedness
   
42
 
7.04    Fundamental Changes
   
43
 
7.05    Dispositions
   
43
 
7.06    Restricted Payments
   
44
 
7.07    Change in Nature of Business
 
45
 
7.08    Transactions with Affiliates
 
45
 
7.09    Burdensome Agreements
   
45
 
7.10    Use of Proceeds
   
45
 
7.11    Equity Interests of Premier Group and Premier Plus
45
Article 8. EVENTS OF DEFAULT AND REMEDIES
 
45
 
8.01    Events of Default
   
45
 
8.02    Remedies Upon Event of Default
 
48
 
8.03    Application of Funds
   
48
Article 9. MISCELLANEOUS
 
48
 
9.01    Amendments; Etc
   
48
 
9.02    Notices and Other Communications; Facsimile Copies
48
 
9.03    No Waiver; Cumulative Remedies
 
50
 
9.04    Attorney Costs, Expenses and Taxes
 
50
 
9.05    Indemnification by the Borrower
 
50
 
9.06    Payments Set Aside
   
51
           
9.07    Successors and Assigns.
   
51
 
9.08    Confidentiality
   
53


iii

--------------------------------------------------------------------------------






 
9.09    Set-off
   
54
 
9.10    Interest Rate and Loan Charge Limitations
54
 
9.11    Counterparts
   
54
 
9.12    Integration
   
54
 
9.13    Survival of Representations and Warranties
55
 
9.14    Severability
 
 
55
 
9.15    Governing Law
   
55
 
9.16    Waiver of Right to Trial by Jury
 
56
 
9.17    USA Patriot Act Notice
   
56
 
9.18    Time of the Essence
   
56
 
9.19    Entire Agreement
   
56
           
SIGNATURES
   
S-1
         
SCHEDULES
                 
5.06    Litigation
     
5.13    Subsidiaries and Other Equity Investments
   
7.01    Existing Liens
     
7.02    Existing Investments
     
7.03    Existing Indebtedness
     
9.02    Notice Addresses and Lending Office
             
EXHIBITS
               
Form of
               
A    Loan Notice
     
B    Note
C    Guaranty
D    Pledge and Security Agreement
E    Opinion Matters
                       

 
 

 
iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT


THIS CREDIT AGREEMENT ("Agreement") is entered into as of October 30, 2007, by
and between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation (the
"Borrower") and BANK OF AMERICA, N.A., a national banking association (the
"Lender").


The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  "Controlling" and
"Controlled" have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
 
"Agreement" means this Credit Agreement.
 
"Applicable Rate" means a per annum rate equal to:


(a)           with respect to Base Rate Loans, 0.00%;


(b)           with respect to Eurodollar Rate Loans, 0.25%; and
 
(c)           with respect to Letters of Credit, 0.25%.
 
"ApprovedFund" has the meaning specified in Section 9.07(f).
 
"Attorney Costs" means and includes all fees, expenses and disbursements of any
law firm or other external counsel.
 
"Attributable Indebtedness" means, on any date, (a)  in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that
 


--------------------------------------------------------------------------------



would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.
 
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
"Availability Period" means the period from and including the Closing Date to
the earlier of (a) the Maturity Date and (b) the date of termination of the
Commitment.
 
"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Lender as its
"prime rate."  The "prime rate" is a rate set by the Lender based upon various
factors including the Lender's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
 
"Borrower" has the meaning specified in the introductory paragraph hereto.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
"Cash Collateralize" has the meaning specified in Section 2.03(f).
 
"Change of Control" means, with respect to any Person, an event or series of
events by which:
 
(a)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire (such right, an "option right"), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 

2

--------------------------------------------------------------------------------





 
(b)           a majority of the members of the board of directors or other
equivalent governing body of such Person cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the Closing
Date, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
 
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.
 
"Code" means the Internal Revenue Code of 1986.
 
"Collateral" has the meaning specified in the Pledge and Security Agreement.
 
"Commitment" means the obligation of the Lender to make Loans and L/C Credit
Extensions hereunder in an aggregate principal amount at any one time not to
exceed $75,000,000, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
"Consolidated NHR" has the meaning specified in the definition of "NHR
Acquisition".
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Control" has the meaning specified in the definition of "Affiliate".
 
"Credit Extension" means each of the following: (a) a borrowing of a Loan and
(b) an L/C Credit Extension.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Davis Acquisition Sub" has the meaning specified in the definition of "NHR
Acquisition".
 

3

--------------------------------------------------------------------------------





 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
"Default Rate" means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
 
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
"Dollar" and "$" mean lawful money of the United States.
 
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
"Eligible Assignee" has the meaning specified in Section 9.07(f).
 
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
"Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person other than a corporation, including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and
 

4

--------------------------------------------------------------------------------



Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
"Eurodollar Base Rate" has the meaning specified in the definition of Eurodollar
Rate.
 
"Eurodollar Rate" means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Lender pursuant to the following
formula:
 
Eurodollar Rate    =
                 Eurodollar Base Rate
1.00 – Eurodollar Reserve Percentage

 
where:
 
"Eurodollar Base Rate" means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate ("BBA LIBOR"), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as determined by the Lender from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, rounded upward,
if necessary, to a whole multiple of 1/100 of 1%.  If such rate is not available
at such time for any reason, then the "Eurodollar Base Rate" for such Interest
Period shall be the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Lender and with a term equivalent to such
Interest Period would be offered by Lender's London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
 
"Eurodollar Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day applicable to the Lender under regulations issued
from time to time by the FRB for determining the maximum reserve requirement
(including any emergency,
 

5

--------------------------------------------------------------------------------



supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities").  The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
 
"Eurodollar Rate Loan" means a Loan that bears interest based on the Eurodollar
Rate.
 
"Eurodollar Reserve Percentage" has the meaning specified in the definition of
Eurodollar Rate.
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excluded Grantors" means City Corporation, a Tennessee corporation, NHC
Healthcare/Lake City, Inc., a Florida corporation, and NHC Healthcare/Pensacola,
Inc., a Florida corporation.
 
"Facility" means a nursing home, home healthcare, long term rehabilitation,
assisted living, outpatient rehabilitation, senior living, senior care or
hospice facility, or a rehabilitation facility operated in partnership with a
sports medicine healthcare provider.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Fund" has the meaning specified in Section 9.07(f).
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court,
 

6

--------------------------------------------------------------------------------



administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
"Guarantors" means, individually and collectively, the Subsidiaries of the
Borrower named below, together with each other Person that hereafter becomes a
Guarantor in accordance with the terms and conditions of this Agreement,
including Section 6.12.  On the date of this Agreement, the Guarantors are:
 
Name of Guarantor
 
Jurisdiction of Organization
     
NHC/Delaware, Inc.
 
Delaware
NHC/OP, L.P.
 
Delaware
NHC Delaware Investments Inc.
 
Delaware
City Corporation
 
Tennessee
NHC Healthcare/Lake City, Inc.
 
Florida
NHC Healthcare/Pensacola, Inc.
 
Florida



"Guaranty" means the Guaranty made by the Guarantors in favor of the Lender,
substantially in the form of Exhibit C.
 
"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term "Guarantee" as a verb has a corresponding meaning.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 

7

--------------------------------------------------------------------------------





 
"Honor Date" has the meaning specified in Section 2.03(c)(i).
 
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           capital leases and Synthetic Lease Obligations; and
 
(g)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
"Indemnified Liabilities" has the meaning specified in Section 9.05.
 
"Indemnitees" has the meaning specified in Section 9.05.
 
"Interest Payment Date" means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
 

8

--------------------------------------------------------------------------------





 
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall be extended to
the next succeeding Business Day; and
 
(ii)           no Interest Period shall extend beyond the Maturity Date.
 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.
 
"IP Rights" has the meaning specified in Section 5.17.
 
"IRS" means the United States Internal Revenue Service.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
 
"L/C Obligations" means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
unreimbursed drawings under all Letters of Credit.
 
"Lending Office" means the office or offices of the Lender described as such on
Schedule 9.02, or such other office or offices as the Lender may from time to
time notify the Borrower.
 
"Letter of Credit" means a standby letter of credit issued hereunder.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.
 

9

--------------------------------------------------------------------------------





 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
"Letter of Credit Sublimit" means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Commitment.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
"Loan" has the meaning specified in Section 2.01.
 
"Loan Documents" means this Agreement, any Note, the Guaranty, the Pledge and
Security Agreement and any Swap Contracts between a Loan Party and the Lender or
an Affiliate of the Lender that relate to the Obligations or a portion thereof.
 
"Loan Notice" means a notice of (a)  a borrowing of a Loan, (b) a conversion of
a Loan from one Type to the other, or (c) a continuation of a Eurodollar Rate
Loan as the same Type, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
 
"Loan Parties" means, collectively, the Borrower and each Guarantor.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
"Maturity Date" means the later of (a) the day that is 364 days after the
Closing Date and (b) if maturity is extended pursuant to Section 2.12, such
extended maturity date as determined pursuant to such Section.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"NHR Acquisition" means the consummation of the transactions that are the
subject of or contemplated by the NHR Acquisition Agreement, including:
 
(1)         The consolidation of National Health Realty, Inc., a Maryland
corporation, with its wholly-owned subsidiary New NHR, Inc., a Maryland
corporation, with the consolidated company thereafter being named and known as
"National Health Realty, Inc.", a Maryland corporation ("Consolidated NHR").
 

10

--------------------------------------------------------------------------------





 
(2)         The merger of NHR/Delaware, Inc., a Delaware corporation and a
wholly-owned subsidiary of Consolidated NHR, with and into Consolidated NHR with
the result that Consolidated NHR is the surviving Person.
 
(3)         The merger of Consolidated NHR with and into Davis Acquisition Sub
LLC, a Delaware limited liability company ("Davis Acquisition Sub"), with the
result that Davis Acquisition Sub is the surviving Person.
 
(4)         The merger of NHR/OP with and into Davis Acquisition Sub, with the
result that Davis Acquisition Sub is the surviving Person.
 
"NHR Acquisition Agreement" means the Agreement and Plan of Merger dated
December 20, 2006, as amended by Amendment and Waiver No. 1 to Agreement and
Plan of Mergers dated April 6, 2007 and by Amendment No. 2 to Agreement and Plan
of Merger dated August 3, 2007, all by and among Davis Acquisition Sub, NHC/OP,
the Borrower and National Health Realty, Inc., a Maryland corporation.
 
"NHC/OP" means NHC/OP, L.P., a Delaware limited partnership.
 
"NHR/OP" means NHR/OP, L.P., a Delaware limited partnership.
 
"Note" means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
"Organization Documents" means, (a) with respect to any corporation, the
charter, certificate of incorporation or articles of incorporation and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Outstanding Amount" means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit
 

11

--------------------------------------------------------------------------------



Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.
 
"Participant" has the meaning specified in Section 9.07(c).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
"Permitted Liens" means Liens permitted by Section 7.01.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
"Pledge and Security Agreement" means the Pledge and Security Agreement made by
the Loan Parties (other than the Excluded Grantors) in favor of the Lender,
substantially in the form of Exhibit D.
 
"Post-Acquisition NHR" means National Health Realty, LLC, a Delaware limited
liability company that formerly was known as Davis Acquisition Sub LLC, a
Delaware limited liability company.
 
"Premier Group" means Premier Group Insurance Company, a Tennessee corporation.
 
"Premier Plus" means Premier Plus Insurance Company, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
"Request for Credit Extension" means  (a) with respect to a borrowing,
conversion or continuation of a Loan, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
 
"Required Guarantor" means (i) each Guarantor identified by name in the
definition of "Guarantor" hereinabove set forth, (ii) upon consummation of the
NHR Acquisition, Post-Acquisition NHR, and (iii) each existing and future direct
Subsidiary of the Borrower other than
 

12

--------------------------------------------------------------------------------



(a) FMSC, Inc., a Florida corporation, (b) National Healthcare Center of Fort
Oglethorpe, L.P., a Tennessee limited partnership, (c) Premier Group, and
(d) Premier Plus.
 
"Responsible Officer" means (i) for the Borrower, its chief executive officer,
president, senior vice president and controller, senior vice president and
treasurer or secretary, and (ii) for each other Loan Party, its chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, assistant treasurer or secretary, as applicable.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.
 
"Royal Health Acquisition" means the purchase by Borrower or NHC/OP of the
Equity Interests of the Persons (or all or substantially all of the assets of
such Persons; provided that the Facility described in clause (v) below may be
excluded) that are controlled by James Mamary and his Affiliates, that operate
under the name "Royal Health Group" (see www.royalhealthgroup.com) and that
collectively own and operate five Facilities in Massachusetts providing
long-term care and related rehabilitation services named (i) Royal Megansett
Nursing & Retirement Home (North Falmouth), (ii) Royal Nursing Center (downtown
Falmouth), (iii) Cape Code Nursing & Rehabilitation Center (Bourne), (iv) Taber
Street Nursing & Rehabilitation Center (New Bedford), and (v) The Royal at
Harwich Village (Harwich).
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Single-Asset Nursing Home Subsidiary" shall mean a Subsidiary of NHC/OP that
owns, leases, operates or manages a single Facility and that has no other
material assets other than those that relate solely and directly to the
ownership, leasing, operation or management, as applicable, of that Facility.
 
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 

13

--------------------------------------------------------------------------------





 
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
"Synthetic Lease Obligation" means the monetary obligation of a Person under
(a) a so-called "synthetic" lease, including any off balance sheet or tax
retention lease that would be characterized as, or under GAAP would receive the
same accounting treatment as, a so-called "synthetic" lease, or (b) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
"Threshold Amount" means $10,000,000.
 
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 

14

--------------------------------------------------------------------------------





 
"Uninsured Liabilities" shall mean any losses, damages, costs, expenses or
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, professional
liability, workers' compensation and business interruption claims) incurred by
the Borrower or any Subsidiary that are not covered by insurance but with
respect to which insurance coverage is available to Persons engaged in the same
or similar business as the Borrower and its Subsidiaries.
 
"United States" and "U.S." mean the United States of America.
 
1.02  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)  The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b)  (i)           The words "herein," "hereto," "hereof" and "hereunder" and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
 
(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.


(iii)           The terms "include", "includes" and "including" are by way of
example and not limitation.


(iv)           Unless the context clearly indicates otherwise, the disjunctive
"or" includes the conjunctive "and".


(v)           The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.


(c)  In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(d)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03  Accounting Terms.

 
(a)  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
 

15

--------------------------------------------------------------------------------





 
(b)  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), provided that until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
1.04  Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05  References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document, and (b) references to any Law shall refer to such law as
in effect from time to time and shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law.
 
1.06  Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
 
1.07  Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the stated amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor.
 
ARTICLE 2.
THE COMMITMENT AND CREDIT EXTENSIONS
 
2.01  Loans.
 
(a)  Subject to the terms and conditions set forth herein, the Lender agrees to
make loans (each such loan, a "Loan") to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the Commitment; provided, however,
that after giving effect to any borrowing, the Total Outstandings shall not
exceed the Commitment.  Within the limits of the Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and
 

16

--------------------------------------------------------------------------------



reborrow under this Section 2.01.  A Loan may be a Base Rate Loan or a
Eurodollar Rate Loan, as further provided herein.
 
(b)  Notwithstanding the foregoing or any other provision of this Agreement that
may be to the contrary, prior to the time that the NHR Acquisition has been
fully consummated and Post-Acquisition NHR has complied with the requirements of
Section 6.12, (i) the Total Outstandings shall not exceed $25,000,000, and
(ii) the proceeds of Loans shall be used solely for the purpose of paying the
cash portion of the Merger Consideration (as defined in the NHR Acquisition
Agreement) and paying fees, costs and expenses incurred in connection with the
consummation of the transactions that are the subject of the NHR Acquisition
Agreement.
 
2.02  Borrowings, Conversions and Continuations of Loans.
 
(a)  Each borrowing, each conversion of a Loan from one Type to the other, and
each continuation of a Eurodollar Rate Loan shall be made upon the Borrower's
irrevocable notice to the Lender, which may be given by telephone.  Each such
notice must be received by the Lender not later than 12:00 noon (i) three
Business Days prior to the requested date of any borrowing of, conversion to or
continuation of a Eurodollar Rate Loan or of any conversion of a Eurodollar Rate
Loan to a Base Rate Loan, and (ii) on the requested date of any borrowing of a
Base Rate Loan.  Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 9.02(d), any such telephonic notice may be
given by an individual who has been authorized in writing to do so by a
Responsible Officer of the Borrower.  Each such telephonic notice must be
confirmed promptly by delivery to the Lender of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each borrowing of, conversion to or continuation of a Eurodollar Rate
Loan shall be in a principal amount of $250,000 or a whole multiple of $50,000
in excess thereof.  Except as provided in Section 2.03(c), each borrowing of or
conversion to a Base Rate Loan shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
borrowing, a conversion of a Loan from one Type to the other, or a continuation
of a Eurodollar Rate Loan, (ii) the requested date of the borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of the Loan to be borrowed, converted or continued, (iv) the
Type of Loan to be borrowed or to which an existing Loan is to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loan shall be made as, or converted to, a Base Rate Loan.  Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loan.  If the Borrower requests a borrowing of, conversion to, or
continuation of a Eurodollar Rate Loan in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
(b)  Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if a borrowing is the initial Credit Extension, Section 4.01), the Lender
shall make
 

17

--------------------------------------------------------------------------------



the proceeds of each Loan available to the Borrower either by (i) crediting the
account of the Borrower on the books of the Lender with the amount of such
proceeds or (ii) wire transfer of such proceeds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower; provided, however, that if on the date of the Loan Notice with respect
to such borrowing is given, there are drawings under Letters of Credit that have
not been reimbursed by the Borrower, then the proceeds of such borrowing shall
be applied, first, to the payment in full of any such unreimbursed drawings, and
second, to the Borrower as provided above.
 
(c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loan may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender.
 
(d)  The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for a Eurodollar Rate Loan upon determination
of such interest rate.  The determination of the Eurodollar Rate by the Lender
shall be conclusive in the absence of manifest error.
 
(e)  After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than thirty Interest Periods in effect.
 
2.03  Letters of Credit.
 
(a)  The Letter of Credit Commitment.
 
(i)  Subject to the terms and conditions set forth herein, the Lender agrees
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or a Subsidiary specified by the Borrower, and to
amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (B) to honor drafts under the Letters of Credit;
provided that the Lender shall not be obligated to make any L/C Credit Extension
with respect to any Letter of Credit if as of the date of such L/C Credit
Extension, (y) the Total Outstandings would exceed the Commitment or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
(ii)  The Lender shall be under no obligation to issue any Letter of Credit if:
 
(A)  any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing such
Letter of Credit, or any Law applicable to the Lender or any request or
 

18

--------------------------------------------------------------------------------



directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Lender with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
that was not applicable on the Closing Date and that the Lender in good faith
deems material to it;
 
(B)  [Reserved];
 
(C)  the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date (unless the requested Letter of Credit will be
Cash Collateralized);
 
(D)  the issuance of such Letter of Credit would violate one or more policies of
the Lender; or
 
(E)  such Letter of Credit is in an initial amount less than $100,000, or is to
be used for a purpose other than general corporate purposes of the Borrower and
its Subsidiaries or is to be denominated in a currency other than Dollars.
 
(iii)  Notwithstanding the foregoing or any other provision of this Agreement
that may be to the contrary, the Lender shall be under no obligation to issue
any Letter of Credit unless the NHR Acquisition has been fully consummated and
Post-Acquisition NHR has complied with the requirements of Section 6.12.
 
(iv)  The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(b)  Procedures for Issuance and Amendment of Letters of Credit.
 
(i)  Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such L/C Application must be received by the Lender not later
than 12:00 noon, at least two Business Days (or such later date and time as the
Lender may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof;
 

19

--------------------------------------------------------------------------------



(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the Lender may require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Lender (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Lender may require.
 
(ii)  Upon the Lender's determination that the requested issuance or amendment
is permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender's usual and
customary business practices.
 
(iii)  Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.
 
(c)  Drawings and Reimbursements.
 
(i)  Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof.  Not later than 12:00 noon on the date of any payment by the Lender
under a Letter of Credit (each such date, an "Honor Date"), the Borrower shall
reimburse the Lender in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the Lender, the Borrower shall be deemed to have
requested a borrowing of a Base Rate Loan to be disbursed on the Honor Date in
an amount equal to the amount of such unreimbursed drawing, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Loan Notice).
 
(ii)  If the Borrower fails to reimburse the Lender for any drawing under any
Letter of Credit (whether by means of a borrowing or otherwise), such
unreimbursed amount shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.
 
(d)  Obligations Absolute.  The obligation of the Borrower to reimburse the
Lender for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
 

20

--------------------------------------------------------------------------------





 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
 
(ii)  the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or
 
(v)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.


(e)  Role of Lender.  The Borrower agrees that, in paying any drawing under a
Letter of Credit, the Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the Lender, any of its Affiliates, any of the respective
officers, directors, employees, agents or attorneys-in-fact of the Lender and
its Affiliates, nor any of the
 

21

--------------------------------------------------------------------------------



respective correspondents, participants or assignees of the Lender shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Lender, and
the Lender may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower that the Borrower proves were caused by the Lender's willful misconduct
or gross negligence or the Lender's willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(f)  Cash Collateral.  Upon the request of the Lender, (i) if the Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has not been reimbursed on the applicable Honor Date (whether by means
of a borrowing or otherwise), or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the applicable Honor Date or the Letter of
Credit Expiration Date, as the case may be).  For purposes hereof, "Cash
Collateralize" means to pledge and deposit with or deliver to the Lender, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Lender.  Derivatives of
such term have corresponding meanings.  The Borrower hereby grants to the Lender
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at the Lender.
 
(g)  Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by the
Lender and the Borrower when a Letter of Credit is issued, (i) the rules of the
"International Standby Practices 1998" published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the "ICC")
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
 
(h)  Letter of Credit Fees.  The Borrower shall pay to the Lender a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum
 

22

--------------------------------------------------------------------------------



amount is then in effect under such Letter of Credit).  Such letter of credit
fees shall be computed on a quarterly basis in arrears.  Such letter of credit
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
 
(i)  Documentary and Processing Charges Payable to Lender.  The Borrower shall
pay to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(j)  Conflict with Letter of Credit Application.  In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
 
2.04  Prepayments.
 
(a)  The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than
12:00 noon (A) three Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (B) on the date of prepayment of a Base Rate Loan;
(ii) any prepayment of a Eurodollar Rate Loan shall be in a principal amount
of  $250,000 or a whole multiple of $50,000 in excess thereof; and (iii) any
prepayment of a Base Rate Loan shall be in a principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loan(s) to be
prepaid.  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.
 
(b)  If for any reason the Total Outstandings at any time exceed the Commitment
then in effect, the Borrower shall immediately prepay Loans or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Commitment then in
effect.
 
2.05  Termination or Reduction of Commitment.  The Borrower may, upon notice to
the Lender, terminate the Commitment, or from time to time permanently reduce
the Commitment; provided that (i) any such notice shall be received by the
Lender not later than 12:00 noon, five Business Days prior to the date of
termination or reduction, (ii) any such partial
 

23

--------------------------------------------------------------------------------



reduction shall be in an aggregate amount of $250,000 or any whole multiple of
$50,000 in excess thereof, (iii) the Borrower shall not terminate or reduce the
Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Commitment, and (iv) if,
after giving effect to any reduction of the Commitment, the Letter of Credit
Sublimit exceeds the amount of the Commitment, such Sublimit shall be
automatically reduced by the amount of such excess.  Any fees accrued until the
effective date of any termination of the Commitment shall be paid on the
effective date of such termination.
 
2.06  Repayment of Loans.  The Borrower shall repay to the Lender on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
 
2.07  Interest.
 
(a)  Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
(b)  If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.  Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
 
(c)  Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.08  [Reserved].
 
2.09  Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Base Rate is determined by the Lender's "prime rate" shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day.
 

24

--------------------------------------------------------------------------------





 
2.10  Evidence of Debt.  The Credit Extensions made by the Lender shall be
evidenced by one or more accounts or records maintained by the Lender in the
ordinary course of business.  The accounts or records maintained by the Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lender to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  Upon the request of the Lender, the
Borrower shall execute and deliver to the Lender a Note, which shall evidence
the Lender's Loans in addition to such accounts or records.  The Lender may
attach schedules to the Note and endorse thereon the date, Type, amount and
maturity of each Loan and payments with respect thereto.
 
2.11  Payments Generally.
 
(a)  All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  All payments received by the Lender after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
 
(b)  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(c)  Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
2.12  Extension of Maturity Date.
 
(a)  Not earlier than 120 days prior to, nor later than 90 days prior to, the
Maturity Date then in effect, the Borrower may, upon notice to the Lender,
request a 364-day extension of the Maturity Date then in effect.  Not later than
30 days after Lender's receipt of such notice, the Lender shall notify the
Borrower whether or not it consents to such extension (which consent may be
given or withheld in the Lender's sole and absolute discretion) and shall
indicate in such notice any terms and conditions to be included as a part of
such extension or to be met or satisfied for such extension to be effective.  If
the Lender fails to respond within the above time period, it shall be deemed not
to have consented to such extension.
 
(b)  If the Lender consents to such extension and any conditions specified by
Lender for the effectiveness of such extension have been met or satisfied, the
Maturity Date shall be extended to a date 364 days from the Maturity Date then
in effect, effective as of the Maturity Date then in effect (such existing
Maturity Date being the "Extension Effective Date").  As one of the conditions
precedent to such extension, the Borrower
 

25

--------------------------------------------------------------------------------



shall deliver to the Lender a certificate of each Loan Party dated as of the
Extension Effective Date signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 5 and the other Loan
Documents are true and correct on and as of the Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.
 
ARTICLE 3.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a)  Any and all payments by the Borrower to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as "Taxes").  If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the Lender
the original or a certified copy of a receipt evidencing payment thereof.
 
(b)  In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies that arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as "Other Taxes").
 
(c)  If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Lender, the
Borrower shall also pay to the Lender, at the time interest is paid, such
additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all
 

26

--------------------------------------------------------------------------------



taxes, including taxes imposed on or measured by net income) that the Lender
would have received if such Taxes or Other Taxes had not been imposed.
 
(d)  The Borrower agrees to indemnify the Lender for (i) the full amount of
Taxes and Other Taxes (including any Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this subsection (d) shall be made within 30 days after
the date the Lender makes a demand therefor.
 
3.02  Illegality.  If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrower shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans, either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.  The Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of the Lender, otherwise be
materially disadvantageous to the Lender.
 
3.03  Inability to Determine Eurodollar Rate.  If the Lender determines that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or that the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lender of funding such Loan,
the Lender will promptly so notify the Borrower.  Thereafter, the obligation of
the Lender to make or maintain Eurodollar Rate Loans shall be suspended until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
a Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.
 
3.04  Increased Cost and Reduced Return; Capital Adequacy.
 
(a)  If the Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or the Lender's compliance
therewith, there shall be any increase in the cost to the Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or issuing Letters
of Credit, or a reduction in the amount received or receivable by the Lender in
connection with any of
 

27

--------------------------------------------------------------------------------



the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which the Lender is organized or has its Lending Office, and (iii) reserve
requirements utilized in the determination of the Eurodollar Rate), then from
time to time upon demand of the Lender, the Borrower shall pay to the Lender
such additional amounts as will compensate the Lender for such increased cost or
reduction.
 
(b)  If the Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by the Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of the Lender or any
corporation controlling the Lender as a consequence of the Lender's obligations
hereunder (taking into consideration its policies with respect to capital
adequacy and the Lender's desired return on capital), then from time to time
upon demand of the Lender, the Borrower shall pay to the Lender such additional
amounts as will compensate the Lender for such reduction.
 
3.05  Funding Losses.  Upon demand of the Lender from time to time, the Borrower
shall promptly compensate the Lender for and hold the Lender harmless from any
loss, cost or expense incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or
 
(b)  any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.


3.06  Requests for Compensation.  A certificate of the Lender claiming
compensation under this Article 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of the Lender
to demand compensation  pursuant to this Article 3 shall not constitute a waiver
of
 

28

--------------------------------------------------------------------------------



Lender's right to demand such compensation; provided, however, that the Borrower
shall not be required to compensate the Lender under this Article 3 for any
amounts incurred more than six (6) months prior to the date the Lender notifies
the Borrower of its claim for such compensation, but if the circumstances giving
rise to such claim have a retroactive effect, then such six-month period shall
be extended to include the period of such retroactive effect.
 
3.07  Survival.  Subject to Section 3.06, all of the Borrower's obligations
under this Article 3 shall survive termination of the Commitment and repayment
of all Obligations hereunder.
 
ARTICLE 4.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01  Conditions of Initial Credit Extension.  The obligation of the Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a)  The Lender's receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:
 
(i)  executed counterparts of this Agreement, the Guaranty and the Pledge and
Security Agreement, sufficient in number for distribution to the Lender and the
Borrower;
 
(ii)  if requested by the Lender, a Note executed by the Borrower;
 
(iii)  such certificates of resolutions or other action, incumbency certificates
or other certificates of Responsible Officers of each Loan Party as the Lender
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
 
(iv)  such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed and is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(v)  a favorable opinion of Stites & Harbison, PLLC, counsel to the Loan
Parties, addressed to the Lender, as to the matters set forth in Exhibit E and
such other matters concerning the Loan Parties and the Loan Documents as the
Lender may reasonably request;
 

29

--------------------------------------------------------------------------------





 
(vi)  a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by any Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii)  a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
 
(viii)  evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect; and
 
(ix)  such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require.
 
(b)  The Loan Parties shall have taken all actions necessary to perfect the
security interests of the Pledge and Security Agreement in the Collateral,
including the delivery to the Lender of instruments and certificates as
contemplated thereby, and shall have provided to the Lender evidence
satisfactory to the Lender and its legal counsel confirming that the security
interests of the Lender in the Collateral pursuant to the Pledge and Security
Agreement are first priority security interests, subject only to Permitted
Liens.
 
(c)  Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(d)  The Borrower shall have paid all Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).
 
4.02  Conditions to all Credit Extensions.  The obligation of the Lender to make
any Credit Extension is subject to the following conditions precedent:
 
(a)  The representations and warranties of the Borrower and each other Loan
Party contained in Article 5 or any other Loan Document, or that are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
 

30

--------------------------------------------------------------------------------





 
(b)  No Default shall exist, or would result from such proposed Credit
Extension.
 
(c)  The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of a Loan to the other Type or a continuation of a Eurodollar Rate
Loan) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender that:


5.01  Existence, Qualification and Power; Compliance with Laws.
 
(a)  Each Loan Party (i) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (ii) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (A) own its assets and carry on its
business and (B) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (iii) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws; except in
each case referred to in clauses (ii)(A), (iii) or (iv), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
(b)  Each Subsidiary of the Borrower that is not a Loan Party (i) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
own its assets and carry on its business, (iii) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (iv) is in compliance with all Laws;
except in each case referred to in clauses (ii), (iii) or (iv), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.02  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
 

31

--------------------------------------------------------------------------------



Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.
 
5.03  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05  Financial Statements; No Material Adverse Effect.
 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 
(b)  The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated June 30, 2007, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Borrower
and its Subsidiaries as of the date thereof and the results of their operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments.
 
(c)  Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
5.06  Litigation.  Taking into account the litigation and corresponding judgment
described on Schedule 5.06, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
 

32

--------------------------------------------------------------------------------



transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
5.07  No Default.  Neither the Borrower nor any Subsidiary is in default under
or with respect to any Contractual Obligation that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse
Effect.  No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08  Ownership of Property; Liens.  Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
 
5.09  Environmental Compliance.  The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law against their respective businesses, operations and
properties, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.10  Insurance.  The properties and business of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are (a) customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates, and (b) necessary to ensure that Uninsured Liabilities of
the Borrower or any Subsidiary are not reasonably likely to result in a Material
Adverse Effect.
 
5.11  Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.
 
5.12  ERISA Compliance.
 
(a)  Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred that would prevent, or cause the
loss of, such qualification.  The
 

33

--------------------------------------------------------------------------------



Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
 
(b)  There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)  (i)  No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred that, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
 
5.13  Subsidiaries.  The Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13 and has no equity
investments in any other Person other than those specifically disclosed in
Part (b) of Schedule 5.13.  Upon completion of the NHR Acquisition, the
organizational structure of the Borrower and its Subsidiaries will be in all
material respects as described on Schedule 5.13.
 
5.14  Margin Regulations; Investment Company Act .
 
(a)  The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15  Disclosure.  The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so
 

34

--------------------------------------------------------------------------------



furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16  Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17  Intellectual Property; Licenses, Etc.  The Borrower and its Subsidiaries
own, or possess the right to use, all material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, "IP Rights") that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person.  No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18  Certain Subsidiaries.
 
(a)  FMSC, Inc., a Florida corporation that is a direct Subsidiary of the
Borrower, has no assets other than the leasehold interest owned by it on the
date of this Agreement plus cash and cash equivalents not to exceed $50,000 at
any one time.
 
(b)  None of NHC Delaware Investments Inc., a Delaware corporation, NHC
Healthcare/Lake City, Inc., a Florida corporation, and NHC Healthcare/Pensacola,
Inc., a Florida corporation, owns any Subsidiary Equity (as defined in the
Pledge and Security Agreement).
 
ARTICLE 6.
AFFIRMATIVE COVENANTS
 
So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03, 6.11 and 6.13) cause each
Subsidiary to:


6.01  Financial Statements.  Deliver to the Lender, in form and detail
satisfactory to the Lender:
 

35

--------------------------------------------------------------------------------





 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any "going concern" or like qualification or exception or any qualification
or exception as to the scope of such audit; and
 
(b)  as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.


6.02  Certificates; Other Information.  Deliver to the Lender, in form and
detail satisfactory to the Lender:
 
(a)  promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
 
(b)  promptly after the same are available, copies of each annual report,
quarterly report, proxy statement, financial statement or other report or
communication sent to the stockholders of the Borrower;
 
(c)  promptly after the same are available, and in any event within five days
after the date filed with the SEC, copies of all annual, quarterly, regular,
periodic and special reports and registration statements that the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities and Exchange Act of 1934, and not otherwise required to be delivered
to the Lender pursuant hereto; and
 

36

--------------------------------------------------------------------------------





 
(d)  promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 9.02; provided
that: (i) if the Lender so requests, the Borrower shall deliver paper copies of
such documents to the Lender until a written request to cease delivering paper
copies is given by the Lender and (ii) the Borrower shall notify (which may be
by facsimile or electronic mail) the Lender of the posting of any such
documents.


6.03  Notices.  Promptly notify the Lender:
 
(a)  of the occurrence of any Default;
 
(b)  of the entry of a judgment in excess of the Threshold Amount against, or
the filing of a proceeding under any Debtor Relief Law by or against, any
Single-Asset Nursing Home Subsidiary;
 
(c)  of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including the following (to the extent that the
same has resulted or could reasonably be expected to result in a Material
Adverse Effect ):  (i) breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;
 
(d)  of the occurrence of any ERISA Event; and
 
(e)  of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04  Payment of Obligations.  Except where a failure to do so could not
reasonably be expected to have a Material Adverse Effect or result in a Default,
pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets,
 

37

--------------------------------------------------------------------------------



unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary; (b) all lawful claims that, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.
 
6.05  Preservation of Existence, Etc.  (a) Except as the result of a transaction
permitted by Section 7.04 or 7.05, preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization and each jurisdiction in which a material part
of its property is located or the nature of its business so requires; (b) take
all reasonable action to maintain all rights, privileges, permits,
accreditations, certifications, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
 
6.06  Maintenance of Properties.  Except where a failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, (b) make all necessary repairs thereto and renewals and
replacements thereof, and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.
 
6.07  Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies reasonably acceptable to Lender, insurance with respect to
its properties and business in such amounts, with such deductibles and covering
such risks as are (a) customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates, and (b) necessary to ensure that Uninsured
Liabilities of the Borrower or any Subsidiary are not reasonably likely to
result in a Material Adverse Effect.
 
6.08  Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, or
(b) a failure to comply could not reasonably be expected to have a Material
Adverse Effect.
 
6.09  Books and Records.  (a) Maintain proper books of record and account in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be, and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 

38

--------------------------------------------------------------------------------





 
6.10  Inspection Rights.  Permit representatives and independent contractors of
the Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
 
6.11  Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.
 
6.12  Additional Guarantors.  Notify the Lender at the time that any Person
becomes a Required Guarantor, and promptly thereafter (and in any event within
15 days, in the case of Post-Acquisition NHR, and 30 days, in the case of any
other Required Guarantor), cause such Person to (a) become a Guarantor by
executing and delivering to the Lender a counterpart of the Guaranty or such
other documents as the Lender shall deem appropriate for such purpose,
(b) become a grantor under the Pledge and Security Agreement by executing and
delivering to the Lender a counterpart of the Pledge and Security Agreement or
such other documents as the Lender shall deem appropriate for such purpose, and
execute, deliver or furnish to the Lender the instruments and certificates
contemplated thereby, together with evidence satisfactory to the Lender and its
legal counsel confirming that the security interests of the Lender in the
Collateral of such Person pursuant to the Pledge and Security Agreement are
first priority security interests, subject only to Permitted Liens, and (c)
deliver to the Lender documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (a) and (b)), all in
form, content and scope reasonably satisfactory to the Lender.
 
6.13  Termination of Commitment and Prepayment.  Terminate the Commitment
pursuant to Section 2.05 and simultaneously repay in full all outstanding Loans
and other Obligations in the event that the NHR Acquisition has not been fully
consummated and Post-Acquisition NHR has not complied with the requirements of
Section 6.12 on or before December 28, 2007.
 
ARTICLE 7.
NEGATIVE COVENANTS
 
So long as the Commitment shall be in effect, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:


7.01  Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 

39

--------------------------------------------------------------------------------





 
(a)  Liens pursuant to any Loan Document, and other Liens securing Indebtedness
owed to the Lender or an Affiliate of the Lender;
 
(b)  Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c)  Liens for taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)  carriers', warehousemen's, mechanics', materialmen's, repairmen's or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e)  pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f)  deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h)  Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
 
(i)  Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(j)  Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens existed at the time such Person became a Subsidiary or at the
time such assets were acquired and, in each case, were not created in
anticipation or contemplation thereof, and (ii) such Liens do not extend to
property not subject to such Liens at the time of acquisition (other than
improvements thereon or thereto);
 

40

--------------------------------------------------------------------------------





 
(k)  Liens not otherwise permitted under this Section 7.01 securing Indebtedness
in an aggregate amount not exceeding $30,000,000 outstanding at any one time.
 
7.02  Investments.  Make any Investments, except:
 
(a)  Investments held by the Borrower or such Subsidiary in the form of cash
equivalents;
 
(b)  Investments in existence on the date hereof and identified on
Schedule 7.02, and any refinancing, refunding, renewal or extension of any such
Investment that does not increase the amount thereof;
 
(c)  Investments of (i) any Loan Party in any other Loan Party, (ii) any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party, and (iii) any Subsidiary that is not a Loan Party in any Loan Party,
provided that any such Investment pursuant to this clause (iii) that constitutes
Indebtedness shall be subordinated to the Obligations on terms and conditions
satisfactory to the Lender, in its discretion;
 
(d)  advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(e)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(f)  Guarantees permitted by Section 7.03;
 
(g)  consummation of the NHR Acquisition in accordance with the terms and
conditions of the NHR Acquisition Agreement as in effect on the date of this
Agreement;
 
(h)  the Royal Health Acquisition; provided that the total consideration paid
therefor (inclusive of any Indebtedness described in Section 7.03(g)) does not
exceed $40,000,000;
 
(i)  Investments not exceeding $15,000,000 outstanding at any one time that
constitute working capital advances to Persons described in Section 501(c)(3) of
the Code who own or operate a Facility managed by the Borrower or a Subsidiary
of the Borrower;
 
(j)  Investments in Subsidiaries not otherwise permitted under this Section 7.02
in an aggregate amount not exceeding $75,000,000 outstanding at any one time;
and
 
(k)  Other Investments not otherwise permitted under this Section 7.02 in an
aggregate amount not exceeding $10,000,000 outstanding at any one time.
 

41

--------------------------------------------------------------------------------





 
7.03  Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)  Indebtedness under the Loan Documents, and other Indebtedness owed to the
Lender or an Affiliate of the Lender;
 
(b)  Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) Indebtedness
subordinated to the Obligations may be refinanced only on subordination terms
that are at least as favorable to the Lender as, and no more restrictive on the
Borrower than, those for the subordinated Indebtedness being refinanced, and in
an amount not less than the amount outstanding at the time of refinancing;
 
(c)  Guarantees of the Borrower or any Guarantor in respect of Indebtedness of
the Borrower or any other Guarantor otherwise permitted hereunder;
 
(d)  obligations (contingent or otherwise) of the Borrower or any Guarantor
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view;" and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)  Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $10,000,000;
 
(f)  unsecured Indebtedness of the Borrower owed to Premier Plus, in an
aggregate principal amount not to exceed $30,000,000, evidenced by a Demand
Promissory Note dated October 30, 2007 in the aforesaid amount, made and
executed by the Borrower and payable to the order of Premier Plus; provided,
however, that not more than $20,000,000 in the aggregate of any amounts repaid
in respect of said Indebtedness after the Closing Date may be readvanced;
 
(g)   (i) Indebtedness of a Person or Indebtedness encumbering assets of a
Person that, in either case, becomes a Subsidiary, or Indebtedness encumbering
assets that are acquired by the Borrower or any of its Subsidiaries, in each
case as a result of the Royal Health Acquisition, in an aggregate amount not to
exceed $20,000,000 at any one time outstanding, provided that (A) such
Indebtedness existed at the time such Person
 

42

--------------------------------------------------------------------------------



became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation or contemplation thereof and (B) such
Indebtedness is not guaranteed in any respect by Borrower or any Subsidiary
(other than by any such Person that so becomes a Subsidiary) and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
the preceding clause (i), provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension, (y) the
direct and contingent obligors with respect to such Indebtedness are not changed
and (z) such Indebtedness is not secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;
 
(h)  Indebtedness constituting an Investment permitted by paragraph (h) of
Section 7.02; and
 
(i)  Indebtedness not otherwise permitted under this Section 7.03 in an
aggregate amount not exceeding $30,000,000 outstanding at any one time.
 
7.04  Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)  any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor merges with another Subsidiary, a
Guarantor shall be the continuing or surviving Person;
 
(b)  any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;
 
(c)  any Subsidiary that is not a Guarantor may (i) Dispose of all or
substantially all of its assets in a transaction permitted by Section 7.05
(other than one permitted only by Section 7.05(e)), or (ii) liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lender..
 
7.05  Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, except:
 
(a)  Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b)  Dispositions of inventory in the ordinary course of business;
 
(c)  Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement
 

43

--------------------------------------------------------------------------------



property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;
 
(d)  Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)  Dispositions permitted by Section 7.04; and
 
(f)  Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) in any
fiscal year shall not exceed an amount equal to ten percent (10%) of the
consolidated net worth of the Borrower and its Subsidiaries as of the end of the
immediately preceding fiscal year;
 
provided, however, that any Disposition pursuant to clauses (a) through (c) and
(f) shall be for fair market value.


7.06  Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that any or all of the following shall be permitted:
 
(a)  each Subsidiary may make Restricted Payments to the Borrower and to
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of
capital stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);
 
(b)  the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common equity interests of such
Person;
 
(c)  the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;
 
(d)  Restricted Payments made in connection with the consummation of the NHR
Acquisition as required by the NHR Acquisition Agreement as in effect on the
date of this Agreement shall be permitted; and
 
(e)  the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash solely out of 60% of the
consolidated net income of the Borrower and its Subsidiaries arising after
December 31, 2006, taking into account all such transactions on a cumulative
consolidated basis occurring subsequent to
 

44

--------------------------------------------------------------------------------



that date; provided that in each case no Default exists or would exist
immediately after giving effect to the proposed transaction.
 
7.07  Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.08  Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.
 
7.09  Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make loans, advances or Restricted Payments to the Borrower or
any Guarantor or otherwise to transfer property to the Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(e) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
 
7.10  Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11  Equity Interests of Premier Group and Premier Plus.  Sell, transfer or
convey, or create, incur, assume or suffer to exist any Lien upon, any of the
Equity Interests of Premier Group or Premier Plus now or hereafter outstanding.
 
ARTICLE 8.
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 

45

--------------------------------------------------------------------------------





 
(b)  Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or 6.13 or Article 7; or
 
(c)  Other Defaults.  An Event of Default, as described and defined in any Loan
Document, occurs under such Loan Document, or any Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed,
and such failure continues for 30 days after the earlier to occur of (i) the
date on which a Responsible Officer of a Loan Party first learns of such
failure, or (ii) the effective date of notice of such failure given by Lender;
or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)  Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs, under any Swap Contract between a Loan Party and the Lender
or an Affiliate of the Lender that relates to the Obligations or a portion
thereof, an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or
 
(f)  Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the
 

46

--------------------------------------------------------------------------------



appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)  Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h)  Judgments.  There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 15 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
 
(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)  Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
 
(k)  Change of Control.  There occurs any Change of Control with respect to the
Borrower.
 
Notwithstanding the foregoing, no event described in the preceding
subsections (f), (g) or (h) of this Section 8.01 that occurs with respect to a
Single-Asset Nursing Home Subsidiary shall

47

--------------------------------------------------------------------------------



constitute an Event of Default if (i) not more than three Single-Asset Nursing
Home Subsidiaries are affected by such events prior to the Maturity Date, and
(ii) the occurrence of such events with respect to such Single-Asset Nursing
Home Subsidiaries, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.


8.02  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
 
(a)  declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;
 
(b)  declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c)  require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d)  exercise all rights and remedies available to it under the Loan Documents
or applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Lender.


8.03  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Lender in such
order as it elects in its sole discretion.
 
ARTICLE 9.
MISCELLANEOUS
 
9.01  Amendments; Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Lender and the Borrower or the applicable Loan Party, as the case
may be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 

48

--------------------------------------------------------------------------------





 
9.02  Notices and Other Communications; Facsimile Copies.
 
(a)  General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 9.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other
party.  All notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the telephone number specified for notices
to the applicable party on Schedule 9.02, or to such other telephone number as
shall be designated by such party in a notice to the other party.  All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered; provided, however, that notices and other communications
to the Lender pursuant to Article 2 shall not be effective until actually
received by the Lender.  In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.
 
(b)  Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted or signed by facsimile.  The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually-signed originals and shall be binding on all Loan Parties and the
Lender.  The Lender may also require that any such documents and signatures be
confirmed by a manually signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
(c)  Limited Use of Electronic Mail.  Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d)  Reliance by Lender.  The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.
 

49

--------------------------------------------------------------------------------





 
9.03  No Waiver; Cumulative Remedies.  No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.04  Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Lender for all costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
and (b) to pay or reimburse the Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any "workout" or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Lender and the cost of independent public
accountants and other outside experts retained by the Lender.  All amounts due
under this Section 9.04 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the termination of the
Commitment and repayment, satisfaction or discharge of all other Obligations.
 
9.05  Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
"Indemnitees") from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
that may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment or any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"), in all cases, whether
or not
 

50

--------------------------------------------------------------------------------



caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date).  All amounts due under this
Section 9.05 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the termination of the
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.
 
9.06  Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
 
9.07  Successors and Assigns.
 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  The Lender may at any time assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment, the Loans and L/C Obligations at the time owing to
it) pursuant to documentation acceptable to the Lender and the assignee, it
being understood and agreed that with respect to any Letters of Credit
outstanding at the time of any such assignment, the Lender may sell to the
assignee a ratable participation in such Letters of Credit.  From and after the
effective date specified in such documentation, such Eligible Assignee shall
 

51

--------------------------------------------------------------------------------



be a party to this Agreement and, to the extent of the interest assigned by the
Lender, have the rights and obligations of the Lender under this Agreement, and
the Lender shall, to the extent of the interest so assigned, be released from
its obligations under this Agreement (and, in the case of an assignment of all
of the Lender's rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 9.04 and 9.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment, and shall continue to have all
of the rights provided hereunder to the Lender in its capacity as issuer of any
Letters of Credit outstanding at the time of such assignment).  Upon request,
the Borrower (at its expense) shall execute and deliver new or replacement Notes
to the Lender and the assignee, and shall execute and deliver any other
documents reasonably necessary or appropriate to give effect to such assignment
and to provide for the administration of this Agreement after giving effect
thereto.
 
(c)  The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower's Affiliates or Subsidiaries) (each, a
"Participant") in all or a portion of the Lender's rights or obligations under
this Agreement (including all or a portion of its Commitment or the outstanding
Letters of Credit or the Loans or the reimbursement obligations in respect of
Letters of Credit); provided that (i) the Lender's obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the Borrower for the performance of such obligations and
(iii) the Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which the Lender sells such a participation
shall provide that the Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
the Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be made to such Participant, or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant (provided, however, that the Lender may, without the consent of the
Participant, (A) amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or Letter of Credit reimbursement obligation or to
reduce any fee payable hereunder and (B) waive the right to be paid interest at
the Default Rate), or (iii) release any Guarantor from the Guaranty or the whole
or any material part of the Collateral.  Subject to subsection (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were the Lender.
 
(d)  A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent.  A Participant that is not a
 

52

--------------------------------------------------------------------------------



"United States person" within the meaning of Section 7701(a)(30) of the Code
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to provide to the Lender such tax forms
prescribed by the IRS as are necessary or desirable to establish an exemption
from, or reduction of, U.S. withholding tax.
 
(e)  The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Note, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
 
(f)  As used herein, the following terms have the following meanings:
 
"Eligible Assignee" means  (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


"Approved Fund" means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.


9.08  Confidentiality.  The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, "Information" means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of
 

53

--------------------------------------------------------------------------------



information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
9.09  Set-off.  In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness.  The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
 
9.10  Interest Rate and Loan Charge Limitations.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest and loan charges paid
or agreed to be paid under the Loan Documents shall not exceed the maximum
amounts of non-usurious interest or permissible loan charges, as applicable,
permitted by applicable Law.  If the Lender shall receive interest or loan
charges in an amount that exceeds the maximum amount permitted by applicable
Law, the excess shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
amount of any interest or loan charges contracted for, charged or received by
the Lender exceeds the maximum amount permitted by applicable Law, the Lender
may, to the extent permitted by applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest or loan charges, as the case may be, throughout the contemplated term
of the Obligations hereunder.
 
9.11  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.12  Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement.  Each Loan Document was drafted with the joint
participation of the
 

54

--------------------------------------------------------------------------------



respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
9.13  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
 
9.14  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.15  Governing Law.
 
(a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TENNESSEE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
 
(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TENNESSEE SITTING IN
DAVIDSON COUNTY OR OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER AND THE
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH OF THE BORROWER AND THE LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH OF THE BORROWER AND THE LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 

55

--------------------------------------------------------------------------------





 
9.16  Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
9.17  USA Patriot Act Notice.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Patriot Act"), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act.
 
9.18  Time of the Essence.  Time is of the essence of the Loan Documents.
 
9.19  Entire Agreement.  This Agreement and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.  There
are no unwritten oral agreements between the parties.
 


[This space left blank intentionally; signatures begin next page]

56

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




NATIONAL HEALTHCARE CORPORATION
   
By:  /s/ Robert G. Adams        
        Name:  Robert G. Adams
        Title:  CEO & President
   
BANK OF AMERICA, N.A.
   
By:  /s/ Suzanne B. Smith        
        Name:  Suzanne B. Smith
        Title:  Senior Vice President



 
 
 
S-1
